THE THIRTEENTH COURT OF APPEALS

                                       13-21-00411-CV


                              In the Interest of O.O. Jr., a child


                                   On Appeal from the
                   County Court at Law No. 2 of Nueces County, Texas
                       Trial Court Cause No. 2019-FAM-61254-5


                                         JUDGMENT

       This Court’s judgment issued on May 5, 2022, is hereby withdrawn and the

following is substituted therefor.

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. No costs are assessed, due to

appellants’ inability to pay costs.

       We further order this decision certified below for observance.

May 17, 2022